
	
		II
		111th CONGRESS
		2d Session
		S. 3851
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2010
			Mr. Dorgan introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To clarify the relationship of the policies of sports
		  leagues or associations and provisions of State or local law regarding the use
		  of performance-enhancing drugs in interstate competition.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Sports Protection
			 Act.
		2.Relationship of
			 professional league policies to State or local law
			(a)Preemption
				(1)In
			 generalIf a covered sports
			 league or association has in effect policies designed to detect and prevent the
			 use of steroids or other performance-enhancing drugs by participants in such
			 covered sports league or association, such policies shall preempt any provision
			 of a civil law of a State or political subdivision of a State that is less
			 stringent than such policies.
				(2)Rule of
			 constructionFor purposes of
			 this subsection, a provision of civil law of a State or political subdivision
			 of a State is not less stringent than a policy of a covered sports league or
			 association relating to the use of steroids or other performance-enhancing
			 drugs if the requirements or prohibitions in such provision are more likely to
			 detect and prevent the use of steroids or other performance enhancing drugs by
			 participants in events of such covered sports league or association than the
			 requirements or prohibitions in such policy.
				(b)DefinitionAs
			 used in this section, the term covered sports league or
			 association means Major League Baseball, Minor League Baseball, the
			 National Football League, the Arena Football League, the National Basketball
			 Association, the Women's National Basketball Association, the National Hockey
			 League, Major League Soccer, and any successor organization to those
			 organizations.
			
